 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

)
) Ss
Plaintiff, ) CRIMINAL NO. 18-CR-4057 RB =
; S
vs. )
)
ELISA ESTHER PLATA-RIVERA, )
)
Defendant. ) —V
S
PLEA AGREEMENT ()

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the parties hereby notify the

—_—

Court of the following agreement between the United States Attorney for the District of New
Mexico, the defendant, ELISA ESTHER PLATA-RIVERA, and the defendant’s counsel,

FELIPE MILLAN:
REPRESENTATION BY COUNSEL

1. The defendant understands the defendant’s right to be represented by an attorney

E Le

and is so represented. The defendant has thoroughly reviewed all aspects of this case with the
defendant’s attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
2... The defendant further understands the following rights:
a. to be charged and prosecuted by indictment;
b. to plead not guilty;
c. to have a trial by jury;

d. to confront and cross-examine witnesses and to call witnesses to testify for
the defense; and

e. against compelled self-incrimination.
WAIVER OF RIGHTS AND PLEA OF GUILTY

3: The defendant hereby agrees to waive these rights and to plead guilty to the

Information charging in Count | a violation of 18 U.S.C. § 1028A(a)(1): Aggravated Identity

Theft; and charging in Counts 2 through 8 a violation of 42 U.S.C. § 408(a)(7)(B): Social Security

Fraud.

ELEMENTS OF THE OFFENSE

4. The elements of 18 U.S.C. § 1028A(a)(1), Aggravated Identity Theft, are:

a.

The defendant knowingly possessed and used a means of identification of
another person without lawful authority;

The means of identification belonged to another person;

The use and possession was during and in relation the crimes charged in
Counts 2 through 8; and

That the defendant committed the felony violations charged in Counts 2
through 8 and that the violations charged in Counts 2 through 8 are
qualifying felony violations listed in the statute.

2: The elements of 42 U.S.C. § 408(a)(7)(B), Social Security Fraud, are:

a. The defendant represented for any purpose a particular social security
account number to be hers;
b. The representation was false; and
ec, The defendant acted with intent to deceive.
SENTENCING
6. The defendant understands that the minimum and maximum penalty the Court can

impose is:

For Count One, as follows:

a.

b.

imprisonment for a period of two years;

a fine not to exceed $250,000.00;

 

26 Sune Io

Solis
d.

€.

a mandatory term of supervised release of not more than three years. (Ifthe
defendant serves a term of imprisonment, is then released on supervised
release, and violates the conditions of supervised release, the defendant’s
supervised release could be revoked--even on the last day of the term--and
the defendant could then be returned to another period of incarceration and
a new term of supervised release);

a mandatory special penalty assessment of $100.00; and

restitution as may be ordered by the Court.

For Counts Two through Eight, as follows:

a. imprisonment for a period of up to five years, which must run consecutively
to any sentence of imprisonment imposed for a violation of 18 U.S.C. §
1028A (Count One);

b. a fine not to exceed $250,000.00;

c a mandatory term of supervised release of not more than three years. (If the
defendant serves a term of imprisonment, is then released on supervised
release, and violates the conditions of supervised release, the defendant’s
supervised release could be revoked--even on the last day of the term--and
the defendant could then be returned to another period of incarceration and
a new term of supervised release);

d. a mandatory special penalty assessment of $100.00; and

é restitution as may be ordered by the Court.

es The parties are aware that the Court may accept or reject this plea agreement, or

may defer its decision as to acceptance or rejection until there has been an opportunity to consider

the presentence report. Pursuant to Federal Rule of Criminal Procedure 11(c)(5), if the Court

rejects this plea agreement, the defendant shall have the right to withdraw Defendant’s plea of

guilty.

8. The United States hereby expressly reserves the right to make known to the United

States Probation Office and to the Court, for inclusion in the presentence report prepared pursuant

to Federal Rule of Criminal Procedure 32, any information that the United States believes may be

5

& Viz oa 2b funeZo ( G
 

 

helpful to the Court, including but not limited to information about any relevant conduct under

USSG § 1B1.3.

9. Except under circumstances where the Court, acting on its own, fails to accept this
plea agreement, the defendant agrees that, upon the defendant's signing of this plea agreement, the
facts that the defendant has admitted under this plea agreement as set forth below, as well as any
facts to which the defendant admits in open court at the defendant’s plea hearing, shall be
admissible against the defendant under Federal Rule of Evidence 801(d)(2)(A) in any subsequent
proceeding, including a criminal trial, and the defendant expressly waives the defendant’s rights
under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence 410 with regard to
the facts the defendant admits in conjunction with this plea agreement.

DEFENDANT’S ADMISSION OF FACTS

10. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize and
accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge that
if I chose to go to trial instead of entering this plea, the United States could prove facts sufficient
to establish my guilt of the offense(s) to which I am pleading guilty beyond a reasonable doubt,
including any facts alleged in the Information that increase the statutory minimum or maximum

penalties. I specifically admit the following facts related to the charges against me, and declare

_ under penalty of perjury that all of these facts are true and correct:

Count 1:

I, Elisa Esther Plata-Rivera, admit that beginning on or about July 3, 2017, and
continuing until on or about September 12, 2018, in Otero County, in the District
of New Mexico, and elsewhere, I stole the identity of Teresa Lamar Rodriguez.
Beginning on or about June 2017, I obtained, without lawful authority, a Texas
driver’s license lawfully issued to and in the name of Teresa Lamar Rodriguez,
assigned Texas driver’s license number XXXX1858, and a social security card
lawfully issued to and in the name of Teresa Lamar Rodriguez, assigned social

She UA 2b dune 2019
security number XXX-XX-2893. I then used these and other means of
identification belonging to Teresa Lamar Rodriguez during and in relation to
the perpetration of the following frauds, each of which I specifically admit I
committed, and each of which I admit is a felony violation enumerated in 18
U.S.C. § 1028A(c).

Count 2: ;

On or about October 5, 2017, I admit that I knowingly, and with intent to deceive,
falsely represented myself to be Teresa Lamar Rodriguez for the purpose of
obtaining a lease at the Cinnamon Tree Apartments in Albuquerque, New
Mexico, and that I used the social security number assigned to Teresa Lamar
Rodriguez, ending in XXX-XX-2893, to perpetrate the fraud.

Count 3:

On or about December 4, 2017, I admit that I knowingly, and with intent to
deceive, falsely represented myself to be Teresa Lamar Rodriguez for the purpose
of obtaining employment with Xclusive Staffing of New Mexico, LLC, in
Albuquerque, New Mexico, and that I used the social security number assigned
to Teresa Lamar Rodriguez, ending in XXX-XX-2893, to perpetrate the fraud.

Count 4:

On or about May 14, 2018, I admit that I knowingly, and with intent to deceive,
falsely represented myself to be Teresa Lamar Rodriguez for the purpose of
opening a bank account under an assumed identity, in Albuquerque, New
Mexico, and that I used the social security number assigned to Teresa Lamar
Rodriguez, ending in XXX-XX-2893, to perpetrate the fraud.

Count 5:

On or about May 21, 2018, I admit that I knowingly, and with intent to deceive,
falsely represented myself to be Teresa Lamar Rodriguez for the purpose of
obtaining employment with New Team, LLC, in Albuquerque, New Mexico, and
that I used the social security number assigned to Teresa Lamar Rodriguez,
ending in XXX-XX-2893, to perpetrate the fraud.

Count 6:

On or about July 18, 2018, I admit that I knowingly, and with intent to deceive,
falsely represented myself to be Teresa Lamar Rodriguez for the purpose of
securing a credit line with Rent-A-Center a/k/a Acceptance Now, in Albuquerque,
New Mexico, and that] used the social security number assigned to Teresa Lamar
Rodriguez, ending in XXX-XX-2893, to perpetrate the fraud.

Count 7:

On or about August 9, 2018, I admit that I knowingly, and with intent to deceive,
falsely represented myself to be Teresa Lamar Rodriguez for the purpose of
obtaining employment with Alliance Advertising, in Albuquerque, New Mexico,

 

2
4
a
 

 

and that I used the social security number assigned to Teresa Lamar Rodriguez,
ending in XXX-XX-2893, to perpetrate the fraud.

Fe September 12, 2018, I admit that I knowingly, and with intent to

deceive, falsely represented myself to be Teresa Lamar Rodriguez for the purpose

of passing through immigration inspection at a U.S. Border Patrol Checkpoint,

in Otero County, New Mexico, and that I used the social security number assigned

to Teresa Lamar Rodriguez, ending in XXX-XX-2893, to perpetrate the fraud.

11. By signing this agreement, the defendant admits that there is a factual basis for each
element of the crime(s) to which the defendant will plead guilty. The defendant agrees that the
Court may rely on any of these facts, as well as facts in the presentence report, to determine the
defendant’s sentence, including, but not limited to, the advisory guideline offense level,

STIPULATIONS

12. The United States and the defendant stipulate as follows:

a. The defendant and the United States agree, pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C) that a specific sentence of 27 months of incarceration is the
appropriate sentence in this case. The remaining components of th defendant’s sentence,
including tht not limited to any fine or length and conditions of supervised release, shall be
imposed by the Court after the presentation of evidence and/or argument by the parties.

b. The defendant and the United States agree that the defendant has the
financial means in the form of liquid assets to pay restitution in full which totals $8,868.20,

Cc. The defendant and the United States agree that restitution is owed by the
defendant for fraudulent debts incurred by the defendant in the name of the victim, Teresa Lamar
Rodriguez (to include any former, married, or maiden names of the victim), and that restitution

should be ordered by the Court, made part of the defendant’s sentence, and incorporated into the

defendant’s judgment. The defendant and the United States agree that the sum total of restitution

35s OOO 2e Jue 2019
owed by the defendant is $8,868.20, and that restitution shall be disbursed by the Court to the
victims in the following amounts:
i. $1,389.52 payable to Cinnamon Tree Apartments, 7220 Central
Avenue SE, Albuquerque, NM 87108;
ii. $1,041.78 payable to BOKF, National Association D/B/A Bank of
Albuquerque, N.A., P.O. Box 26148, Albuquaaus, NM 87125-
6148;
ili. $1,083.00 payable to Rent-A-Center (Acceptance Now), ATTN:
Legal Department, 5501 Headquarters Dr., Plano, TX 75024; and
iv. $5,353.90 payable to Conn’s, ATTN: Fraud Department, 3295
College St., Beaumont, TX 77701.

d. The defendant and the United States agree that the amount of restitution
the defendant owes is not limited to the counts of conviction, but rather, the defendant agrees that
she is liable in restitution for all of her relevant conduct, This relevant conduct includes $5,353.90
owed in restitution to Conn’s Home Appliances in San Antonio, Texas, based on the defendant’s
fraudulent purchase and procurement of credit on July 3, 2017, through Conn’s Credit Corporation,
Inc. in the name of Teresa L. Rubinchak (a former legal name of the victim, Teresa Lamar
Rodriguez) for the purchase of furniture and entertainment center items.

e. The defendant and the United States agree that the defendant will deposit
the full restitution balance owed ($8,868.20) at the time of sentencing with the Clerk of Court,
United States District Court, District of New Mexico, 333 Lomas Boulevard, NW, Albuquerque,

New Mexico 87102, for further disposition by the Court upon sentencing.

Cols SOUR 26 4hut20y9
 

f. The defendant and the United States agree that the defendant has the
financial means in the form of liquid assets to pay restitution in full, which totals $8,868.20. The
defendant and the United States further agree that a finding should issue from the Court at the
time of the defendant’s plea hearing that the defendant has the financial means to pay the above
restitution in full.

DEFENDANT’S OBLIGATIONS

13. The defendant understands the defendant’s obligation to provide the United States
Probation Office with truthful, accurate, and complete information, including, but not limited to
defendant’s true identity, citizenship status, and any prior criminal convictions. The defendant
hereby represents that the defendant has complied with and will continue to comply with this
obligation. The defendant understands that any misrepresentation with respect to the above
obligations may be considered a breach of this plea agreement.

14. _ By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless: (1) the

court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 1 1(c)(5) or (2) the

defendant can show a fair and just reason as those terms are used in Rule 1 1(d)(2)(B) for requesting :

the withdrawal. Furthermore, defendant understands that if the court rejects the plea agreement,
whether or not defendant withdraws the guilty plea, the United States is relieved of any obligation
it had under the agreement and defendant shall be subject to prosecution for any federal, state, or
local crime(s) which this agreement otherwise anticipated would be dismissed or not prosecuted.
IMMIGRATION REMOVAL AND OTHER IMMIGRATION CONSEQUENCES
15. Defendant recognizes that pleading guilty may have consequences with respect to

defendant’s immigration status if defendant is not a citizen of the United States. Under federal

Q
=

(\

i
S
a).
 

 

 

law, a broad range of crimes are removable offenses, including the offense(s) to which defendant
is pleading guilty. Removal and other immigration consequences are the subject of a separate
proceeding, however, and defendant understands that no one, including defendant’s attorney or the
district court, can predict to a certainty the effect of defendant’s conviction on defendant’s
immigration consequences that defendant’s plea may entail, even if the consequences include
defendant’s automatic removal from the United States.
WAIVER OF APPEAL RIGHTS

16. The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
defendant knowingly waives the right to appeal the defendant’s conviction(s) and any sentence, as
well as any sentence imposed below or within the Guideline range upon a revocation of supervised
release in this cause number, including any fine, imposed in conformity with this Fed. R. Crim. P.
11(c)(1)(C) plea agreement, as well as any order of restitution entered by the Court. In addition,
the defendant agrees to waive any collateral attack to the defendant’s conviction(s) and any
sentence, including any fine, pursuant to 28 U.S.C. §§ 2241, 2255, or any other extraordinary writ,
except on the issue of defense counsel’s ineffective assistance.

| GOVERNMENT’S AGREEMENT

17. Provided that the defendant fulfills the defendant’s obligations as set out above, the
United States agrees not to bring additional criminal charges against the defendant arising out of
the facts forming the basis of the present Information.

18. This agreement is limited to the United States Attorney’s Office for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting authorities.

)

Chef Gy 26) .0220/9
 

VOLUNTARY PLEA

 

19, The defendant agrees and represents that this plea of guilty is freely and voluntarily
made and is not the result of force, threats or promises (other than the promises set forth in this
plea agreement and any addenda). The defendant also represents that the defendant is pleading
guilty because the defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

20. The defendant understands and agrees that if the defendant or the defendant’s
attorney violates any provision of this plea agreement, the United States may declare this plea
agreement null and void, and the defendant will thereafter be subject to prosecution for any
criminal violation including, but not limited to, any crime(s) or offense(s) contained in or related
to the charges in this case, as well as perjury, false statement, and obstruction of justice, and any
other crime committed by the defendant during prosecution of this case.

SPECIAL ASSESSMENT

21. At this time of sentencing, the defendant will tender a money order or certified
check payable to the order of the United States District Court, District of New Mexico, 333 Lomas
Boulevard, NW, Albuquerque, New Mexico 87102, in the amount of $800.00 in payment of the
special penalty assessment described above.

ENTIRETY OF AGREEMENT

22. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. The parties agree
and stipulate that this agreement will be considered part of the record of defendant’s guilty plea

hearing as if the entire agreement had been read into the record of the proceeding. This agreement

10

ome yok 2@ Juxt20/9
 

is effective upon signature by the defendant and an Assistant United States Attorney, and upon

entry of a guilty plea by the defendant pursuant to this agreement.
AGREED TO AND SIGNED this 7. day of July 2019.

JOHN C. ANDERSON
United States Attorney

CL Me

KRISTOPHER DALE JARVIS
CHRISTOPHER SOLIS
Assistant U.S. Attorneys

200 N. Church Street

Las Cruces, NM 88001

(575) 522-2304 — Tel.

(575) 522-2391 — Fax

This agreement has been read to me in the language I understand best, and I have carefully
discussed every part of it with my attorney. I understand the terms of this agreement, and I
voluntarily agree to those terms. My attorney has advised me of my rights, of the elements of the
offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant sentencing guidelines provisions, and of the consequences of entering into this agreement.
No promises or inducements have been given to me other than those contained in this agreement.
No one has threatened or forced me in any way to enter into this agreement. Finally, I am satisfied
with the representation of my attorney in this matter.

ELISA ESTHER PLATA-RIVERA
Defendant

Iam the attorney for ELISA ESTHER PLATA-RIVERA. I have carefully discussed every
part of this agreement with my client. Further, I have fully advised my client of her rights, of the
elements of the offense, of possible defenses, of the sentencing factors set forth in 18 U.S.C. §
3553(a), of the relevant sentencing guidelines provisions, and of the consequences of entering into
this agreement. To my knowledge, my client’s decision to enter into this agreement is an informed

and voluntary one. <

FELIPE MICAS
Attomey for Befendant

11

EL DLL. Juue2b 225
